FILE COPY




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 10, 2022

                                            No. 04-22-00451-CV

                                  IN RE Francisco Moises GARZA III

                                     Original Mandamus Proceeding1

                                               ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        On July 21, 2022, relator filed a petition for writ of mandamus. After considering the
petition, real party in interest’s response, relator’s reply, and the record, this court concluded
relator did not show he is entitled to the relief sought and denied relator’s petition for writ of
mandamus on September 21, 2022. See In re Garza, No. 04-22-00451-CV, 2022 WL 4362298
(Tex. App.—San Antonio Sept. 21, 2022, orig. proceeding) (mem. op.).

       On September 27, 2022, relator filed a motion for rehearing that requested this court rule
on an issue not raised in relator’s petition for writ of mandamus. After consideration, relator’s
motion for rehearing is DENIED.

           It is so ORDERED on October 10, 2022.

                                                                              PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




1 This proceeding arises out of Cause No. 2019CI12544, styled In the Interest of C.R.G.P., a Minor Child, pending
in the 73rd Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.